Per Curiam.
The respondents move upon affidavits to dismiss this appeal. The' affidavits show that while this appeal was pending, all the defendants were permitted by stipulation to deposit and did deposit bonds to an amount less than the amount of security specified by the Code. By so doing, these defendants have finally disposed of the subject-matter of appeal, and have waived any right they might have had, to claim that the discretion of the court should be exercised on their behalf, by reducing or limiting the amount of security.
The motion to dismiss appeal is granted, with $10 costs and disbursements, if any, to be taxed.